Citation Nr: 1400675	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The April 2009 rating decision reconsidered the issues decided in an April 2008 rating decision after the Veteran submitted new evidence.  The April 2009 rating decision denied service connection for a back condition, neck condition, bilateral hearing loss, and tinnitus.  The RO subsequently granted service connection for bilateral hearing loss and tinnitus in a May 2010 rating decision.  As the Veteran was granted the benefit sought in full with respect to these two claims, they are no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  A back disorder was noted at entry into service and was not permanently worsened therein.  

2.  The preponderance of the evidence is against a finding that the Veteran has a current neck disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).

2.  The Veteran's neck disorder was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a February 2008 letter, subsequent to the original April 2008 rating decision.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, private treatment records, and relevant social security records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.
The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his back and neck conditions in November 2010.  At the November 2010 examination the Veteran denied any cervical spine condition related to service.  As such, the examiner did not perform an examination on the Veteran's neck.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Service Connection for a Back Disorder

The Veteran contends that he aggravated a preexisting back disorder during his military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111.  If such a condition is not noted upon enlistment, the presumption of soundness will apply.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.   3d 1089  (Fed. Cir. 2004). 

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Veteran has stated, and the record indicates that the Veteran had a preexisting back condition upon entrance into service.  According to the Veteran, the preexisting condition is the result of a fall from a horse and a motor vehicle accident.  At his enlistment examination, the Veteran noted that he had recurrent back pain and had worn a brace for back support.  In addition, the Veteran had been advised to consider back surgery if the condition did not improve within 6 months.  As a back condition was noted as preexisting service, the presumption of soundness does not apply and the Board will proceed with an aggravation analysis. 

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  This diagnosis has been confirmed by both VA examination and private medical records.  

The November 2010 VA examiner concluded that: "the current documentation suggests that the [Veteran] did in fact have back pain in service; however, there is no current evidence to suggest that i[t] was aggravated beyond his pre-service level."  In reaching this conclusion, the examiner determined that there was in fact clear evidence of a preexisting condition.  The examiner acknowledges the reports of and treatment for back pain in service, but notes that the record "seems to suggest that the back pain was similar to the pre-enlistment discomfort."  The examiner notes that the Veteran was recommended for re-enlistment in 1974, which would likely not have been suggested if the Veteran had significant back pain or limitations.

The examiner also made note of the Veteran's social security records, including his 2005 application for disability benefits.  In the application the Veteran stated that his post-service work as a welder required him to lift weights between 25 to 50 pounds.  The Veteran reported that he sustained injuries in 2000 and 2001 while lifting heavy items, but he was able to perform relatively significant activities for the 15 years prior to his application for social security benefits.

The Veteran asserts that his preexisting back disorder was aggravated by service.  He has specifically described feeling a "popping and cracking" while opening steam valves, being prescribed percodan, and other instances of back pain while in-service.  

The Board has no reason to question the credibility of the Veteran's statements, and back pain is well documented in service treatment records.  The Veteran is also competent to report on the symptoms relating to his back pain after separation from service.  However, the weight of the evidence does not support a finding that the Veteran's preexisting back condition was permanently worsened by his military service.  In-service symptoms are consistent with the Veteran's preexisting back disorder and the evidence does not support a finding that this condition was worsened by service.  The Veteran was recommended for reenlistment and was capable of performing work as a welder that required significant activity and lifting nearly 30 years service.  Consequently, service connection for a back disability is not warranted.  

III.  Service Connection for a Neck Disorder

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

There is no evidence that the Veteran has been diagnosed with a specific neck disability during the appellate period.  Additionally, at the Veteran's November 2010 VA examination he specifically denied having any neck condition related to service.  The examiner stated: "Vet reports that his neck never was a problem in the service and he states that he is not trying to claim this as related to service."  

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a neck disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability. See Brammer, supra.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a neck disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


